Citation Nr: 1138063	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-25 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of left wrist injury.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of March 2007 from the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied these claims.

This matter was remanded by the Board for further development in April 2011. 

The issue involving entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left wrist injury in service was acute and transitory and resolved without residuals; his current left wrist disability is neither related to service nor manifested within one year of service discharge.


CONCLUSION OF LAW

A left wrist disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the Veteran's claim on appeal was received June 2006 and a duty to assist letter was sent in December 2006 prior to the March 2007 denial of this claim on the merits.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of his and VA's respective duties.  The duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant to this claim so that VA could help by getting that evidence.  Additional notice was sent in January 2007.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private medical records were also obtained.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination was conducted in May 2011 which included review of the claims file and examination of the Veteran.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in December 2006.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless error).

 



II.  Service Connection

The Veteran contends that service connection is warranted for residuals of a left wrist injury.

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including arthritis, when such diseases are manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 
 
The Veteran contends that service connection is warranted for residuals of an injury to his left wrist.  

Service treatment records include an October 1977 "RA" examination which revealed normal upper extremities with a report of medical history giving a history of fracture of the left arm, not considered disabling.  There was no history of arthritis, rheumatism, bone, joint or other deformity, or other orthopedic complaints pertaining to the upper extremity.  In July 1978 the Veteran fell from a 3 foot height onto his left arm.  He reported that he caught himself on his outstretched arm.  He now had pain, and examination revealed tenderness of the distal radius and ulnar head.  X-ray was described as being "probably normal."  He was assessed with sprain/bruise.  A later record from July 1978 revealed he had pain in the left wrist, with X-rays within normal limits.  He still had some swelling over the ulnar styloid.  Plans were to place a  short arm cast (SAC) on the left arm for 2 weeks.  No further records show problems with his left wrist, including a January 1980 record addressing a right arm injury after falling down stairs.  

Thereafter, private records from 2003 to 2005 address other medical problems, but reveal no evidence of left wrist problems.  Likewise VA treatment records from 2004 to 2007 contain no evidence of left wrist problems.  However an August 2004 record noted complaints of right wrist problems (but not left), with a record erroneously giving a history of right wrist fracture in service.  The examination revealed normal range of motion in all his joints, without joint deformity.  He had pain that included the left hand.  The remainder of the records from 2007 dealt with other matters.  

A March 2007 VA examination failed to include a review of the claims file.  However the examiner noted that service treatment records indicated that the Veteran entered service with a pre-service history of fracture of the left arm, with treatment in 1978 for left wrist sprain with normal X-rays.  The Veteran denied a history of prior fracture of the arm before service, but said he fell about 8 feet in 1978 and required casting.  He said he was originally told it was a sprain but later was told it was a fracture.  He currently complained of constant moderate pain.  Examination revealed painful motion in all directions, with additional limits due to pain on repetitive use.  He also had general tenderness throughout, with positive Finkelstein's and de Quervain's tenosynovitis.  The diagnosis was de Quervain's tenosynovitis.  The examiner opined that this diagnosed condition was less likely than not related to his 1978 sprain.  The electronic medical records did not show any chronic condition as a residual of the left wrist sprain and the examiner did not see evidence of a fracture.

A May 2011 VA examination of the wrist included claims file review.  The history of a fracture in the left arm prior to service was noted in 1977.  Also noted and recited were the service treatment records documenting the left wrist strain after a fall from approximately 3 feet.  The Veteran was noted to have tenderness to palpation and mild swelling, and 3 days later still had tenderness to palpation over the ulnar styloid.  Further review of the service treatment records documented other musculoskeletal complaints but no further need for treatment of the left wrist.  The examiner noted that the Veteran's claim had been previously denied on the basis of the prior examination finding his symptoms were consistent with de Quervain's tenosynovitis, which would be unrelated to the left wrist sprain.  The Veteran claims a history of his wrist problems beginning in service after the fall in service.  He denied a history of wrist problems prior to service.  

The Veteran complained of pain around the volar wrist crease, and trouble and weakness with his grip.  He denied locking or instability.  He did have swelling and treated with topical anesthetic and occasional use of a brace.  He also had occasional warmth of the wrist joint.  There was no history of surgery, injections or physical therapy to the wrist.
Examination revealed no evidence of swelling or deformity.  He had range of motion of 60 degrees volar flexion, 80 degrees dorsiflexion and supination, 70 degrees pronation, 10 degrees radial deviation and 40 degrees ulnar deviation.  All these motions were maximal and were unchanged by repetition.  He did have pain at the ends of motion and tenderness to palpation over the entire carpus, radius and ulna.  He also had tenderness to palpation of the metacarpal heads.  He also had some decreased sensation in superficial, radial and ulnar distributions.  He had no evidence of a DRUJ instability and negative Watson and scaphoid shift tests.  He had no crepitus or dislocation.  X-ray revealed no evidence of fracture or dislocation.  He had very mild cystic changes in the distal pole of the scaphoid as well as the lunate but no significant degenerative changes.  The diagnosis was left wrist pain with mild radiocarpal DJD.

The examiner opined that the Veteran's history was somewhat confusing.  It was noted in his history that he broke his wrist prior to service.  The examiner stated that there was no evidence of fracture.  His current X-rays from March 2007 showed evidence of a cortical disruption of the radius which was an acute finding.  Over the course of 30 years this finding would have been remodeled completely by 2007 had there been a fracture, even a nondisplaced one.  The examiner stated that any  finding in the 2007 radiographs would have been acute and would not correlate with any other available X-rays.  

The examiner's opinion went on to read as follows:  

Additionally, although a wrist sprain can have sequelae, the fact that the patient was treated and then had no problems with his wrist for the next several years, but did have a history of fracture prior to his military service, make [sic] it very unlikely that any symptoms he might be experiencing now are related to the fall that he sustained in service.  There is no significant change in the radiographs from 2007 to today.  Therefore, I do not feel that he has a significant increase in disability since 2007, but additionally I do not feel that this is related to the fall that he sustained on active duty.  The patient's physical examination is not consistent with any particular condition.  His generalized tenderness to palpation is not specific for any musculoskeletal condition and certainly not for any type of fracture.  So, over all, I do not feel that the patient's clinical symptoms and physical examination findings as well as radiographic findings are consistent with any type of post traumatic etiology.    

See May 2011 VA examination report.

Based on a review of the foregoing, the Board finds that service connection is not warranted for a left wrist disorder.  The preponderance of the evidence reveals that the left wrist injury treated in service, diagnosed as a probable sprain with no X-ray evidence of fracture, was acute and transitory and resolved without residuals.  No medical evidence of continuity is shown in the post service records.  

The earliest post season evidence of left wrist problems came from the March 2007 VA examination which diagnosed Quervain's tenosynovitis and gave an opinion that this condition was less likely than not related to his sprain injury in service.  Additionally, the examination from May 2011, which included complete claims file review, further confirmed that the Veteran did not have any chronic residuals from his injury in service, and that his current wrist disability is less likely than not related to service.   

In addition to the medical evidence, the Board has considered the Veteran's assertions advanced to support this claim.  The Veteran is competent, as a layperson, to report that as to which he has personal knowledge.  See Layno, supra.  However, while the Veteran may sincerely believe that his knee disorder is due to service, as a lay person, he is not competent to render a medical diagnosis or etiological opinion.  See Espiritu, supra.  

Accordingly, for the reasons stated above, the Board finds that entitlement to service connection for a left wrist disorder is not warranted, and there is no doubt to be resolved, as the bulk of the evidence is unfavorable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of a left wrist injury is denied.


REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss.  He alleges such hearing loss resulted from acoustic trauma.  He is service connected for tinnitus based on such noise exposure.  

Unfortunately another remand is necessary to address this matter.  In 2010, this matter was remanded to obtain a VA examination for a nexus opinion to determine the etiology Veteran's hearing loss.  The remand specifically requested that the examiner consider the service treatment records that included the history of ear drum injury in service resulting in a ruptured left tympanic membrane (TM).  The remand also directed the RO to also consider the history of audiological trauma in service from noise by small weapons, mortars and machine gun noise.  

The May 2011 VA audiological examination did not provide an etiology opinion, thus an addendum was provided in June 2011.  The opinion from the June 2011 addendum was not an opinion at all, but rather an expression that an opinion cannot be rendered without resorting to mere speculation.  The addendum did not address the history of acoustic trauma or the eardrum injury in service.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify any additional sources of treatment for any hearing disorder since his discharge from service.  He should be asked to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non- response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim. 38 C.F.R. § 3.159 (2011).

2.  Thereafter, following the completion of the above, the claims folder should be forwarded to the appropriate specialist.  After review of the complete claims folder, the specialist should determine whether any diagnosed hearing loss disability is likely (i.e., at least a 50/50 probability) due to, or if deemed preexisting, aggravated by service.  

In addressing the matter of the likely etiology of the condition, the examiner must address the service treatment records, which include records showing history of left eardrum injury with perforation, as well as the Veteran's own lay history of having been exposed to noise from guns and other weaponry during active duty service (and MOS of indirect fire infantryman).  If it is determined that another examination is necessary to address this matter, one should be scheduled.  

In addressing the lay evidence, the examiner should specifically consider the following:

* The Veteran has provided a credible lay history with regard to the acoustic trauma sustained in service.

* The fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

* The Veteran's reported in-service acoustic trauma, though not documented, is conceded, as it is consistent with his service, which is shown to include not only acoustic trauma, but also a documented medical history of perforated left TM.  

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

3.  Following completion of the above development, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


